Citation Nr: 0031221	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1965 
to December 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD results in total occupational and social 
impairment.  


CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted .  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his PTSD effectively prevents him 
from socializing with others or from obtaining or maintaining 
substantially gainful employment.  At his October 2000 Travel 
Board hearing, the appellant stated that he was unable to be 
around others, which prevented any social contact.  He 
reported that he pretty much stayed at home, where he lived 
with his mother, and watched television, while eating his 
meals in his room, although he went to weekly PTSD meetings 
and could go to the store at night to by a few items he 
needed.  He testified that his temper had caused problems 
with developing and maintaining relationships with others, 
and that he experienced flashbacks during the day and 
nightmares on a weekly basis, which was down from before as a 
result on medication he was taking.  He has indicated that he 
had lasted worked in 1991, as a meter reader (for 21 years), 
when he was fired for leaving the keys in the truck which 
enabled someone to steal it.  

The appellant underwent a VA psychiatric examination in June 
1998, at which time he complained of frequent intrusive 
thoughts and recollections about his combat experiences in 
Vietnam, lots of nightmares, a tendency to isolate himself 
from others (avoidance behavior), problems with anger, 
feelings of alienation, hypervigilant behavior, and paranoia.  
The psychiatrist reported that the clinical interview along 
with the appellant's combat experiences in Vietnam was 
consistent with the diagnosis of PTSD under both DSM-III-R 
and DSM-IV, and that his symptoms appeared to be frequent and 
severe in nature, with no periods of remission during the 
past 12 months.  The appellant's Global Assessment of 
Functioning (GAF) was 50, which was reported as indicating 
severe social and industrial impairment due to PTSD.  The 
psychiatrist opined that the appellant had difficulty 
establishing and maintaining effective social and 
occupational relationships due to his PTSD.  

VA medical records show that the appellant was hospitalized 
in a six week PTSD treatment program during June and July 
1998.  A report from a counseling psychologist, dated in late 
August 1998, noted that the appellant had significant 
problems being around other people, which made him quite 
tense, anxious, and quick to react with unprovoked attacks 
against others, and that his PTSD had caused relationships 
with others to deteriorate severely in recent years, which 
had adversely affected his job, family, and his ability to 
socialize.  It was noted that he isolated himself from other 
people, and only went out for necessities.  The psychologist 
stated that, based on review of the appellant's medical 
records and the findings from the present evaluation, the 
severity of the appellant's PTSD symptoms limited his ability 
to process work procedures and instructions that were 
required in competitive employment, and that his emotional 
lability prevented him from getting along with co-workers 
without distracting them or exhibiting behavioral extremes.  
The psychologist further noted that the appellant's severe 
psychiatric symptoms had been present over the past 12 
consecutive months, were chronic in nature, prevented him 
from being able to meet the demands of work on a sustained 
basis in a competitive work environment, and indicated an 
extremely poor prognosis for improvement.  The psychologist 
opined that the appellant was not feasible for vocational 
rehabilitation due to the severity of his PTSD and the poor 
prognosis for recovery.  

In a September 1998 medical statement, the psychiatrist who 
served as the clinical director of the VA PTSD program from 
which the appellant was receiving treatment indicated that 
the appellant's psychiatric symptoms had affected his ability 
to maintain gainful employment, with the most debilitating 
symptoms being, by far, his increased arousal complicated by 
depression, poor memory and concentration, and an inability 
to be at ease around others.  The psychiatrist stated that, 
based on his assessment, the appellant was totally unable to 
maintain or remain in gainful employment, with his condition 
interfering with daily functioning.  

A VA psychiatric examination was performed in May 1999.  The 
examining psychiatrist stated the appellant's efforts to 
avoid stimulation causing flashbacks and/or causing increase 
of his distressing memories had led him to a serious social 
avoidance, to the point that his social life was considered 
to have been seriously impoverished since Vietnam and even 
more so after 1991.  The diagnosis was chronic PTSD, with a 
GAF score of 40.  

Of record is a March 2000 letter to the appellant from an 
attorney that indicated the appellant had been awarded Social 
Security benefits due to disability from November 14, 1991.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Service connection was granted for PTSD by an August 1998 
rating decision, and a 30 percent disability rating was 
assigned under Diagnostic Code 9411 from January 21, 1998, 
which was the date of claim.  Following receipt of the 
appellant's notice of disagreement in October 1998 as to the 
assigned 30 percent rating, the RO, in a June 1999 rating 
decision, increased the rating for the appellant's PTSD to 
70 percent, effective January 21, 1998.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996.  

After a careful and longitudinal review of the evidence 
presented in this case, the Board finds that it demonstrates 
that the appellant's PTSD causes total occupational and 
social impairment.  The medical opinions weigh in the 
appellant's favor as to a finding that his symptomatology 
prevents him from working and also renders him socially 
isolated from other people.  Therefore, the Board finds that 
a 100 percent rating is warranted for the appellant's PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
staged ratings were to be considered in a case of an appeal 
of the evaluation assigned contemporaneously with the grant 
of an original claim for service connection of a disability.  
Inasmuch as the appellant was granted service connection and 
assigned a 30 percent evaluation for his PTSD by the August 
1998 rating decision, and he has continued to appeal the 
rating assigned for his PTSD, even after the June 1999 rating 
decision assigned a 70 percent rating, the Board must 
consider staged ratings under Fenderson.  The Board finds 
that the evidence demonstrates that the appellant's PTSD has 
prevented him from working since he filed his claim in 
January 1998.  Therefore, the Board has determined that 100 
percent is the most appropriate rating for the appellant's 
PTSD since he filed his claim for service connection for the 
disorder in January 1998.  


ORDER

A 100 percent schedular disability rating is granted for 
PTSD, subject to the laws and regulations governing the award 
of VA monetary benefits.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


